Citation Nr: 1829846	
Decision Date: 09/05/18    Archive Date: 09/24/18

DOCKET NO.  17-14 410	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Mark P. Lippman, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to April 1969, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and the Army Commendation Medal with "V" device.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran also initiated an appeal of a May 2017 rating decision which denied entitlement to a total rating based upon individual unemployability (TDIU).  However, a subsequent July 2018 rating decision granted a TDIU, effective April 30, 2012; and the Veteran reported in an August 2018 statement that he was satisfied with that decision.


FINDINGS OF FACT

In August 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal via a statement received in August 2018 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs